Judgments, Supreme Court, New York County (Michael J. *114Obús, J.), rendered August 15, 2002, convicting defendant, upon his pleas of guilty, of bail jumping in the second degree and operating a motor vehicle while under the influence of alcohol, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years, and 1 year, respectively, unanimously affirmed.
The sentencing court conducted a sufficient inquiry into whether defendant violated the no-arrest condition of his plea (see People v Outley, 80 NY2d 702 [1993]). Although defendant denied the underlying legitimacy of the charges brought against him by his wife, he did not challenge the validity of his arrest for obstructing governmental administration and resisting arrest, which was the sole basis of the sentencing court’s determination. Accordingly, the court was not obligated to conduct an evidentiary hearing or make a finding by a preponderance of the evidence (see People v Valencia, 3 NY3d 714 [2004]), and it properly concluded that defendant, by his breach of the no-arrest condition, had forfeited his opportunity under the plea agreement to receive a more lenient disposition. We have considered and rejected defendant’s remaining arguments. Concur—Mazzarelli, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.